UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2362



JOSEPH JOHNSON, JR.,

                                              Plaintiff - Appellant,

          versus


CHARLES LEWIS KING,

                                               Defendant - Appellee.




                              No. 00-7610



JOSEPH JOHNSON, JR.,

                                              Plaintiff - Appellant,

          versus


CHARLES LEWIS KING,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge; Albert V. Bryan, Senior District Judge. (CA-97-1532, CA-98-
1368-A)


Submitted:   March 22, 2001                 Decided:   March 27, 2001
Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Johnson,   Jr.,   Appellant       Pro   Se.   Charles   Lewis   King,
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joseph Johnson, Jr., appeals the district court’s orders deny-

ing his post-judgment motions filed in his civil actions.          We have

reviewed the records and the district court’s opinions and find no

reversible error. Accordingly, we dismiss the appeals as frivolous

on the reasoning of the district court.         Johnson v. King, Nos. CA-

97-1532; CA-98-1368-A (E.D. Va. Oct. 3, 2000; Oct. 25, 2000).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 DISMISSED




                                     2